     Case 8:19-cv-00302-AG-KES Document 5 Filed 02/15/19 Page 1 of 1 Page ID #:64


AO 440(Rev. 06/12) Summons in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                               for the
                                                    Central District of California


                         Pritish Vora




                          Plaintiffs)
                               v.                                        Civil Action No.
                                                                                            SACV19-00302 AG (KESx)
    EQUIFAX INFORMATION SERVICES, LLC;
   EXPERIAN INFORMATION SOLUTIONS, INC.;
             TRANS UNION, LLC

                         Defendants)


                                               SUMMONS IN A CIVIL ACTION

TO: (Defendant's name and add~•ess)
                                      EQUIFAX INFORMATION SERVICES, LLC;
                                      c/o registered agent
                                      The Prentice-Hall Corporation System, Inc.
                                      2710 Gateway Oaks Drive Suite 150N
                                      Sacramento, CA 95833


         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or(3) —you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civi I Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

                                      Pritish Vora
                                      27758 Santa Marg. Pkwy, #530
                                      Mission Viejo, CA 92691


       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT                      ~V S CI;Tq,~'i'=~1
                                                                                                              ✓             rxF
                                                                                                             ~ ov ''
                                                                                                                   ~f
                                                                                                                   4js irvi'
                                                                                                                     .   .~.
                                                                                                                             `~>


Date:           02/14/2019                                                              ~oR: wac~Rs
                                                                                     Signature of Clerk or                   `. ~,
                                                                                                              ~z, ~,,,,, ~`
                                                                                                              "
                                                                                                                 ~        rn   ~'
                                                                                                                    :~ ..
                                                                                                                       1 225
